Exhibit 10.3
 
STOCK PURCHASE AGREEMENT
 
 
THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of January __, 2012
(the “Effective Date”), by and among GEORGE NORMAN, an individual, DONNA NORMAN,
an individual, and LANE CLISSOLD, an individual (collectively, the “Sellers”),
and TRUNITY HOLDINGS, INC., a Delaware corporation (the “Buyer”), and TRUNITY,
INC., a Delaware corporation which owns 100% of the capital stock of Buyer
(“Trunity”). The Sellers, Buyer and Trunity are sometimes referred to
individu­ally in this Agreement as a “Party” and collectively as the
“Parties.”  All other capitalized terms used in this Agreement and not otherwise
defined herein have the meanings set forth in Article 6 of this Agreement.
 
RECITALS:
 
WHEREAS, Sellers collectively own 961,975 shares of common stock (the “Stock”)
of Brain Tree International, Inc., a Utah corporation (the “Company”),
representing  90.1% of the issued and outstanding capital stock of the Company
as set forth on Exhibit “A” attached hereto; and
 
WHEREAS, Buyer desires to purchase from Sellers, and Sellers desire to sell to
Buyer, the Stock, on the terms and subject to the conditions set forth in this
Agreement;
 
NOW, THEREFORE, in consideration of the foregoing recitals, and the mutual
premises, representations, warranties, and covenants contained herein, and
intending to be legally bound hereto, the parties agree as follows:
 
ARTICLE 1 - PRINCIPAL TRANSACTION
 
Section 1.1           Sale and Purchase of Stock.
 
  On the terms and subject to the conditions of this Agreement, Sellers agree to
sell and transfer to Buyer, and Buyer agrees to purchase from Sellers, all of
Sellers’ Stock free and clear of all Encumbrances.
 
Section 1.2           Purchase Consideration.
 
  In consideration of the transfer of the Stock to Buyer and the other
undertakings set forth in this Agreement, Buyer agrees to (i) pay to Sellers an
aggregate amount of $325,000, which shall be divided among them pro rata in
accordance with their ownership of Stock; and (ii) cause the issuance to Sellers
pro rata of 325,000 shares of common stock of Trunity (the “Trunity Shares”)
(the “Purchase Consideration”).  Sellers acknowledge that Buyer has delivered
$175,000 of the Purchase Consideration to Sellers prior to the date hereof. The
balance of the Purchase Consideration, i.e., $150,000 and the Trunity Shares,
shall be delivered to Sellers on the Effective Date.  Buyer acknowledges and
agrees that immediately prior to the execution of this Agreement, the Company
has assigned all of its patents and related intellectual property to Sellers in
exchange for cancellation of 21,250 shares of Company common stock held by
Sellers, resulting in Sellers owning an aggregate of 961,975 shares of Company
common stock.
 
Section 1.3          Closing.
 
  The closing of the transactions contemplated by this Agreement (the “Closing”)
will take place as of the Effective Date.
 
 
1

--------------------------------------------------------------------------------

 
 
Section 1.4           Delivery of Certificates at Closing. At the Closing,
Sellers will execute and/or deliver to Buyer certificates rep­resenting the
Stock duly endorsed in blank or accompanied by irrevocable stock powers duly
endorsed in blank and sufficient to transfer the Stock to Buyer free and clear
of all Encumbrances.  At the Closing, Buyer will deliver to Sellers newly issued
certificates rep­resenting the Trunity Shares free and clear of all
Encumbrances.
 
ARTICLE 2 - REPRESENTATIONS AND WARRANTIES OF SELLERS
 
In order to induce Buyer to enter into this Agreement and purchase the Stock,
the Sellers, jointly and severally, make the following representations and
warranties to Buyer, which representations and warranties will be true and
correct as of the Effective Date as well as on the date hereof:
 
Section 2.1           Authorization and Enforceability; No Conflict with Other
Instruments or Proceedings.
 
(a)          Sellers have full capacity, power and authority to enter into and
perform this Agreement and to carry out the transactions contemplated by this
Agreement.  This Agreement is binding upon Sellers and is enforceable against
each of them in accordance with its terms.
 
(b)          The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement will not
(i) contravene the organizational documents of the Company; or (ii) violate any
law, rule or order of any governmental authority.
 
Section 2.2           Capitalization.
 
  The authorized capital stock of the Company consists of 47,000,000 shares of
common stock, of which 1,067,038 shares are issued and outstanding, and
3,000,000 shares of preferred stock, none of which are issued and
outstanding.  There are no other authorized classes or series of capital stock
or other equity securities of the Company.  All of the shares of common stock of
the Company, including the Stock, were validly issued, are fully paid and
nonassessable, and were not issued in violation of any preemptive or similar
rights of any shareholder.  There are no outstanding contracts that require
Sellers to sell any shares of common stock of the Company, including the Stock,
or that require the Company to issue or sell any shares of capital stock of the
Company, including the Stock or any securities convertible into shares of
capital stock of the Company, including the Stock.  As of the date of this
Agreement, the Stock represents 90.1% of the outstanding capital stock of the
Company.


       Section 2.3            Organization and Good Standing.
 
  The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Utah, with full corporate power and
authority to conduct its business as now being conducted, to own or use the
properties and assets that it purports to own or use, and to perform its
obligations under all applicable contracts.  The Company is duly qualified to do
business as a foreign corporation and is in good standing in each state or other
jurisdiction in which either the ownership or use of the properties owned or
used by it or the nature of the activities conducted by it requires such
qualification.


 
2

--------------------------------------------------------------------------------

 
 
Section 2.4            Ownership. Sellers beneficially own all of the Stock free
and clear of all Encumbrances.
 
Section 2.5            Title. At the Closing, Sellers will deliver to Buyer good
and marketable title to all of the issued and outstanding Stock free and clear
of all Encumbrances.
 
Section 2.6            No Undisclosed Liabilities.
 
  The Company does not have any liability or obligation of any nature (whether
known or unknown and whether absolute, accrued, contingent or otherwise), except
as set forth on Exhibit “A” attached hereto.
 
Section 2.7            Permits and Licenses; Compliance with Legal Requirements.
 
  All governmental authorizations or permits necessary for the Company to carry
on its business as presently conducted have been timely obtained, are in full
force and effect and have been complied with.  All fees and charges incident to
those governmental authorizations or permits have been fully paid and are
current and no suspension or cancellation of any governmental authorization or
permit has been threatened or could result by reason of the transactions
contemplated by this Agreement.  The Company is not subject to, nor has it been
threatened with, any adverse consequence as the result of a failure to comply
with any legal requirement applicable to it or the conduct or operation of its
business or the ownership or use of any of its properties or assets.  The
Company is presently, and during all applicable limitations periods has been, in
full compliance with all applicable legal requirements.
 
Section 2.8            Litigation.
 
  There is no legal proceeding or court order pending against the Company or
that otherwise relates to or may affect the business of, or any of the property
or assets owned, leased or used by, the Company or that may interfere with the
transactions contemplated by this Agreement.  No such proceeding or court order
has been threatened and no event has occurred or circumstance exists that may
give rise to or serve as a basis for any such proceeding or court order.
 
Section 2.9            Taxes.
 
  All federal, state, local and foreign reports, declarations, statements and
returns of any kind with respect to taxes that are required to be filed for the
Company have been filed within the times and in the manner prescribed by
applicable law and the Company has paid all taxes due and owing by it.  All
taxes required to have been collected or withheld with respect to the Company
have been duly collected or withheld and, to the extent required before the
Closing, have been duly paid to the proper governmental authority.  There are no
audits of or other proceedings pending with respect to any tax returns of the
Company.
 
Section 2.10          Contracts.
 
  Each contract necessary for the business of the Company is in full force and
effect and is valid and enforceable in accordance with its terms.  The Company
and each other person that is a party to any such contract has complied and is
fully complying with the terms of the applicable contract, and no event has
occurred or circumstance exists that (with or without notice or lapse of time)
may contravene, conflict with or result in a violation or breach of any such
contract.
 
Section 2.11          Solvency. The Company is solvent, is not in the hands of a
receiver, no application for receivership of the Company is pending, has never
changed its name, is a going business, has never suspended its business nor
contemplated doing so, nor does it contemplate insolvency.  No proceedings are
pending by or against it in bankruptcy or reorganization in any state or federal
court, nor has it committed any act of bankruptcy.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 2.12           Books and Records.
 
  The books of account, minute books, stock record books and other records of
the Company are complete and accurate and have been maintained in accordance
with sound business practices.
 
Section 2.13           No Broker’s Fees.
 
  Neither Sellers nor anyone acting on Sellers’ behalf has incurred any
liability or obligation to pay fees or commissions to any broker, finder or
agent with respect to the transactions contemplated by this Agreement for which
Buyer or the Company or any Subsidiary could be liable.
 
Section 2.14           No Other Agreements. The Sellers have not entered into
any agreement, contract, plan, arrangement, commitment, or understanding with
any person with respect to (i) any sale, transfer, assignment, pledge, or other
disposition, in whole or in part, of any of the shares of Stock, (ii) the sale
of any assets of the Company, or (iii) any acquisition of the Stock, or any
options, warrants, rights to subscribe to or acquire, calls or commitments of
any character whatsoever relating to, or securities or rights convertible into
or exchangeable for, any of the shares of Stock.
 
Section 2.15           Accuracy of Statements.
 
  The Company’s reports filed with the SEC since January 1, 2011, are true and
correct in all material respects and there has been no material adverse change
in the Company’s business or financial condition since the date of the last such
report. No representation or warranty made by Sellers in this Agreement, or any
statement, certificate or schedule furnished, or to be furnished, to Buyer
pursuant to this Agreement or in connection with the transactions contemplated
by this Agreement contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements contained therein not
misleading.  The representations and warranties of Sellers will be deemed to be
made as of the date of this Agreement and again as of the Effective Date.
 
ARTICLE 3 - REPRESENTATIONS AND WARRANTIES OF BUYER
 
In order to induce Sellers to enter into this Agreement and sell the Stock,
Buyer makes the following representations and warranties, which representations
and warranties will be true and correct as of the Effective Date:
 
Section 3.1            Authorization and Enforceability; No Conflict with Other
Instruments or Proceedings. Buyer has full capacity, power and authority to
enter into and perform this Agreement and to carry out the transactions
contemplated by this Agreement.  This Agreement is binding upon the Buyer and is
enforceable against Buyer in accordance with its terms.
 
Section 3.2            Investment Intent.
 
    Buyer is acquiring the Stock for its own account and not with a view to
distribution within the meaning of the Securities Act of 1933, as amended.
 
Section 3.3            No Broker’s Fees.
 
  Neither Buyer nor anyone acting on Buyer’s behalf has incurred any liability
or obligation to pay fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement for which Sellers
could become liable.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 4 - COVENANTS AND AGREEMENTS
 
The Parties (as applicable) covenant and agree as follows:
 
Section 4.1            Reasonable Best Efforts; Notice of Breach or Failure of
Condition.
 
  Each Party will use his, her or its reasonable best efforts to fulfill the
conditions required to be fulfilled by him, her or it to bring about the timely
consummation of the transactions contemplated by this Agreement.  Each Party
will give prompt notice to the other of the occurrence of any event or the
failure of any event to occur that might preclude or interfere with (i) the
satisfaction of any condition precedent to the obligations of any Party under
this Agreement; (ii) the truth and accuracy of any Party’s representations and
warranties under this Agreement; or (iii) the timely consum­mation of the
transactions contemplated by this Agreement.
 
Section 4.2           Publicity.
 
  Except as otherwise required by applicable law, from the date of this
Agreement to the Effective Date, neither Buyer nor Sellers will issue any press
release or otherwise make any public statements or announcement concerning this
Agreement or the transactions contemplated by this Agreement without the prior
written consent of the other Parties.
 
Section 4.3           Survival of Representations, Warranties, and
Covenants.  The representations, warranties, covenants and agreements of the
Sellers and Buyer made in this Agreement shall survive this Agreement
indefinitely.
 
Section 4.4           Further Assurances.
 
  Buyer and Sellers will execute all documents and take all further actions as
may be reasonably required or desirable to carry out the provisions of this
Agreement and the transactions contemplated by this Agreement at or after the
Closing to evidence the consummation of the transactions contemplated by this
Agreement.  Upon the terms and subject to the conditions of this Agreement,
Buyer and Sellers will take all actions and do, or cause to be done, all other
things necessary, proper or advisable to consummate and make effective as
promptly as practicable the transactions contemplated by this Agreement.  Each
Party will use its, his or her reasonable best efforts to obtain all
governmental authorizations and non-governmental third parties which may be or
become necessary for its execution and delivery of, and the performance of that
Party’s obligations pursuant to, this Agreement, and will cooperate fully with
each other Party in promptly seeking to obtain all such authorizations,
consents, orders and approvals.
 
ARTICLE 5 - CERTAIN DEFINITIONS
 
For purposes of this Agreement, the following terms have the meanings specified
or referred to in this Article 5:
 
“Affiliate” means any Person directly or indirectly controlling, controlled by,
or under common control with, that Person and any officer, director or
controlling Person of that Person.
 
“Encumbrance” means any charge, claim, community property interest, condition,
equitable interest, mortgage, lien, option, pledge, security interest, right of
first refusal or restriction of any kind, including any restriction on use,
voting (in the case of any security), transfer, receipt of income or exercise of
any other attribute of ownership.
 
“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization or other entity or
governmental agency.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE 6 - GENERAL
 
Section 6.1            Review of Counsel. Both parties have been advised and
have had the opportunity to consult with and have this Agreement reviewed by
separate and independent counsel prior to the execution hereof, and by each
party’s execution and delivery of this Agreement such party shall be deemed to
either have had such a review or to voluntarily waive such review.  The parties
acknowledge that they have executed this Agreement only after due consideration
and they were not coerced or intimidated to execute this Agreement, and that in
executing this Agreement, the parties and their respective counsel have not
relied upon any oral or written statements or acts made by any other party other
than as expressly set forth in this Agreement.
 
Section 6.2            Binding Effect; Benefits; Assignment.
 
  All of the terms of this Agreement will be binding upon, inure to the benefit
of and be enforceable by and against the successors and authorized assigns of
Buyer and Sellers.  Except as otherwise expressly provided in this Agreement,
nothing in this Agreement, express or implied, is intended to confer upon any
other Person any rights or remedies under or by reason of this Agreement, this
Agreement being for the exclusive benefit of the Parties and their respective
successors and assigns.  Neither Buyer nor Sellers will assign any of its, his
or her respective rights or obligations under this Agreement to any other Person
without the prior written consent of the other.
 
Section 6.3            Entire Agreement.
 
  This Agreement, the exhibits and schedules to this Agreement and the
agreements referred to in this Agreement, set forth the entire agreement and
understanding of the Parties in respect of the transactions contemplated by this
Agreement and supersede all prior agreements, arrangements and understandings
relating to the subject matter hereof.
 
Section 6.4            Amendment and Waiver.
 
  This Agreement may be amended, modified, superseded or canceled and any of the
terms, covenants, representations, warranties or conditions hereof may be waived
only by a written instrument executed by the Parties or, in the case of a
waiver, by or on behalf of the Party waiving compliance.  The failure of any
Party at any time to require performance of any provision of this Agreement will
in no manner affect the right of that Party at a later time to enforce such
provision.  No waiver by any Party of any condition or of any Breach of any
term, covenant, representation or warranty contained in this Agreement, in any
one or more instances, will be deemed to be or construed as a further or
continuing waiver of any such condition or of any breach of the term, covenant,
representation or warranty or any other term, covenant, representation or
warranty set forth in this Agreement.
 
Section 6.5            Governing Law.
 
  This Agreement will be governed by and construed in accordance with the laws
of the State of Florida as applicable to contracts made and to be performed in
the State of Florida without regard to conflicts of laws principles.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 6.6            Notices.
 
  All notices, requests, demands and other communications to be given pursuant
to the terms of this Agreement will be in writing and will be deemed to have
been duly given if delivered by hand, sent by facsimile with confirmation, sent
by a nationally recognized overnight mail service, or mailed first class,
postage prepaid:
 

 
(a)
If to Buyer
Trunity, Inc.
   
or Trunity:
Trunity Holdings, Inc.
     
15 Green Street
     
Newburyport, Mass 01950
     
Attention:  Terry Anderton, President
           
with a copy to:
Robert B. Macaulay, Esq.
     
Carlton Fields, P.A.
     
100 SE 2nd Street
     
Suite 4200
     
Miami, FL 33131
         
(b)
If to Sellers
George Norman
     
Donna Norman
     
Lane Clissold
     
1390 South 1100 East #204
     
Salt Lake City, Utah 84105
           
With a copy to:
Leonard E Neilson, Esq.
     
Attorney at Law
     
8160 S. Highland Drive Ste. 104
     
Sandy, UT  84093

 
  Any Party may change its address, telephone number or facsimile number by
prior written notice to the other Parties.
 
Section 6.7            Counterparts.
 
  This Agreement may be executed in counterparts, each of which when so executed
will be deemed to be an original and such counterparts will together constitute
one and the same agreement.
 
Section 6.8            Expenses.
 
  Except as otherwise provided herein, each Party will pay its or his own
respective expenses, costs and fees (including attorneys’ and accountants’ fees)
incurred in connection with the negotiation, preparation, execution and delivery
of this Agreement and the consummation of the transactions contemplated by this
Agreement, and none of such expenses, costs or fees will be paid by the Company.
 
Section 6.9            Severability.
 
  Any provision, or clause of any provision, of this Agreement that may be found
to be contrary to Florida law or otherwise unenforceable will not affect the
remaining terms of this Agreement, which will be construed as if the
unenforceable provision or clause were absent from this Agreement.
 
Section 6.10          Headings; Construction; Time of Essence.
 
  The headings of the sections and paragraphs in this Agreement have been
inserted for convenience of reference only and will not restrict or otherwise
modify any of the terms or provisions of this Agreement.  Unless otherwise
expressly provided, the word “including” whenever used in this Agreement does
not limit the preceding words or terms. With regard to all dates and time
periods set forth or referred to in this Agreement, time is of the essence.
 
[Signatures Begin on Following Page]

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
stated in the first paragraph of this Agreement.
 

  SELLERS:    
 
/s/ George Norman   George Norman         /s/ Donna Norman   Donna Norman      
  /s/ Lane Clissold   Lane Clissold         BUYER:       TRUNITY HOLDINGS, INC.
       
By:
/s/ Terry B. Anderton     Name: Terry B. Anderton    
Its: President



 
8

--------------------------------------------------------------------------------

 
 
Exhibit “A”


Sellers’ Ownership of
Brain Tree International, Inc.
Common Stock
 
Name
 
Number of Shares
         
Lane Clissold
    448,159  
George Norman
    256,908  
Donna Norman
    256,908            
Total
    961,975  




 
9

--------------------------------------------------------------------------------

 
